DETAILED CORRESPONDENCE
Priority Status
Foreign and domestic priorities are not claimed in this application.

Status of Claims
Claim(s) 1-22 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. § 103 as being unpatentable over CN106915271 (“D1”) and further in view of CN109291929 (“D2”).

Regarding Claim 1, D1 discloses a vehicle data processing system comprising (see at least Abstract): 
one or more (Only one option is required to satisfy a “one or more” limitation.) sensors to obtain data describing an environment around a vehicle (e.g., “electric bus”) (D1 discloses “The information collection unit includes a camera device, a lidar 
a driving assistance system (e.g., “driving assistance system”) coupled to the one or more sensors (D1 discloses “The driving assistance system includes an information collection unit, ...” and the invention of D1 communicates via a CAN bus.) and configured to 
detect and track a designated object (e.g., “designated parking position”) in the environment around the vehicle based on the captured data from the one or more sensors (D1 discloses at least “The front part of the bus is used to detect road guidance signs and obtain planned rout information, distance information and designated parking position information...The driving assistance system has enough time to control the heading and speed of the electric bus within this distance, so that the electric bus is parked at the designated parking position...;”), and 
output commands based on the detected and tracked designated object which autonomously steer or (Only one option is required to satisfy an “or” limitation.) maneuver the vehicle to the designated object in the environment ((D1 discloses at least “The front part of the bus is used to detect road guidance signs and obtain planned rout information, distance information and designated parking position information...The driving assistance system has enough time to control the heading and speed of the electric bus within this distance, so that the electric bus is parted at the designated parking position...;”) to (This “to” is considered intended use such as “in order to” and the limitation following the “to” is not a positive recitation of an actual step; therefore, it is not given patentable weight.) enable coupling of the vehicle with the designated object.
D1 does not directly disclose using a deep neural network (DNN).
However, D2 teaches using a deep neural network (e.g., “deep learning-based fusion algorithm”) (see at least page 9-10 of Description). It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify 

Regarding Claim 2, D1 discloses wherein the designated object includes a charging pad (e.g., “power transmitting device”) of a wireless charging system (e.g., “wireless charging system”) (see at least pages 3-4 of Description).

Regarding Claim 3, D1 discloses wherein the designated object includes a trailer hitch component, cable charging component, gas filling component or (Only one option is required to satisfy an “or” limitation.) other device (e.g., “wireless charging switch device”) or (Only one option is required to satisfy an “or” limitation.) component for coupling with vehicle (see at least pages 3-4 of Description).

Regarding Claim 4, D1 discloses a CAN bus (D1 discloses “The present invention communicates through the CAN bus on the electric bus”)
to detect the designated object in the data from the one or more sensors (D1 discloses at least “The front part of the bus is used to detect road guidance signs and obtain planned rout information, distance information and designated parking position information...The driving assistance system has enough time to control the heading and speed of the electric bus within this distance, so that the electric bus is parked at the designated parking position...;”) and
to track the designated object (D1 discloses at least “The front part of the bus is used to detect road guidance signs and obtain planned rout information, distance information and designated parking position information...The driving assistance system has enough time to control the heading and speed of the electric bus within this distance, so that the electric bus is parked at the designated parking position...;”) and 
[to] output commands including steering commands (e.g., “steering motor control command”) (D1 discloses control unit, see at least page 2-3 of Description), braking commands (e.g., “brake motor control command”) (D1 discloses control unit, see at least page 2-3 of Description), transmission commands, switching-off motor 
D1 does not directly disclose wherein the DNN includes a convolutional neural network (CNN) and a recurrent neural network (RNN) coupled to the CNN.
However, D2 teaches wherein the DNN (see at least pages 9-10 of Description) includes 
a convolutional neural network (CNN) (e.g., “CNN”) (see at least Abstract) and 
a recurrent neural network (RNN) coupled to the CNN (see at least page 8 and 10 of Description. D2 teaches their invention is not limited to CNN but also includes many other machine learning techniques such as “RNN” which “should be understood that various changes can be made to the function and arrangement of elements without departing from the scope...”).
(See motivation and rationale to combine from Claim 1.) 

Regarding Claim 5, D1 discloses a steering control system coupled to the driving assistance system (see at least page 2-3 of Description) and configured to 
receive steering commands from the CAN bus (see at least pages 2-3 of Description), and
output steering signals based on the steering commands such as forward (e.g., “heading”), backward, stop (e.g., “stop at the designated parking position”), velocity (e.g., “velocity speed”), yaw direction, yaw velocity, or (Only one option is required to satisfy an “or” limitation.) other steering signals (e.g., “brake”) to respective subsystems of the vehicle to autonomously steer or (Only one option is required to satisfy an “or” limitation.) maneuver the vehicle to the designated object in the environment (see at least pages 1-3 of Description) and 
enable coupling of the vehicle with the designated object (see at least Fig. 3-4 with associated text).
D1 does not directly disclose RNN.
However, D2 teaches RNN (e.g., “RNN”) (see at least pages 8 and 10 of Description). (See motivation and rationale to combine from Claim 1.) 


D1 does not directly disclose DNN includes a sub-network.
However, D2 teaches DNN includes a sub-network (e.g., “layers”, “candidate area network”, “classification network” and/or “positioning network”) (see at least page 8-10 of Description). (See motivation and rationale to combine from Claim 1.) 

Regarding Claim 7, D1 discloses wherein the driving assistance system is further configured to a provide control information to the vehicle (see at least pages 1-3 of Description).
D1 does not directly disclose a warning on a display.
However, D2 teaches a warning (e.g., “confirmation message or notification”) on a display (e.g., “visual display”) (see at least pages 6 of Description and Fig. 2 with associated text. D2 teaches “The remote transportation system 52 may also generate and send a properly configured confirmation message or notification to the user equipment 54 to let passengers know that the vehicle is on the road.”). (See motivation and rationale to combine from Claim 1.) 

Regarding Claim 8, D1 discloses wherein the one or more sensors include at least one (Only one option is required to satisfy an “at least one” limitation.) vision sensor having a camera (D1 discloses “The information collection unit includes a camera device, a lidar device”), a light detection and ranging device (LIDAR) (D1 discloses “The information collection unit includes a camera device, a lidar device”), ultrasonic device, inertia measurement unit (IMU), and/or global positioning device (GPS) device.

Regarding Claim 9, since D1 discloses from said at least one device from Claim 8. D1 further discloses said at least one device that were elected by The Examiner’s claim interpretation, wherein the camera is to capture image data surrounding the vehicle including the designated object (D1 discloses at least “detect road guidance signs”. See at least pages 2-4 of Description.), the LIDAR is to measure distance to the designated object by illuminating the designated object with a laser (D1 discloses at least “distance information” and “obtain 

Regarding Claim 10, D1 discloses wherein the driving assistance system is to receive initialization information regarding location of the designated object (D1 discloses an “installation position of the electric power transmitting device should ensure that when the electric bus is in the designated parking position”. See at least page 1-4; in particular, page 3 of Description).
D1 does not directly disclose a database in a cloud-based system.
However, D2 teaches a database in a cloud-based system (see at least pages 6 and 9 of Description and Fig. 7 with associated text. D2 teaches “The remote transportation system 52 includes one or more back-end server systems, and these back-end server systems may be cloud-based, network-based, or residing in a specific park or geographical location served by the remote transportation system 52.” And D2 teaches a plurality of databases such as “vehicle training database 802”, “pedestrian training database 804”, “unified database 808”, and “database 812”.) (See motivation and rationale to combine from Claim 1.) 

Regarding Claim 11, D1 discloses [said received initialization] information regarding the designated object (D1 discloses an “installation position of the electric power transmitting device should ensure that when the electric bus is in the designated parking position”. See at least page 1-4; in particular, page 3 of Description).
D1 does not directly disclose data updated in a database.
D2 teaches data updated in a database (see at least page 9 of Description. D2 teaches vehicle training based on iterative changes of data found in the databases such that “This approach describes an evolutionary process of learning new object categories and objects in an iterative manner over time”.) (See motivation and rationale to combine from Claim 1.) 

Regarding Claim 12, D1 discloses A vehicle data processing system comprising (see at least Abstract): 
one or more (Only one option is required to satisfy a “one or more” limitation.) sensors to obtain data describing an environment around a vehicle (e.g., “electric bus”) (D1 discloses “The information collection unit includes a camera device, a lidar device...for collecting planned route information, distance information, designated parking position information, front obstacle information...”.); and 
a plurality of subsystems including 
a driving assistance subsystem (e.g., “driving assistance system”) and 
steering control subsystem (D1 discloses at least “The driving assistance system includes ...a control unit, an actuator, and a driving assistance switch device”), and 
wherein the driving assistance system is coupled to the one or more sensors (D1 discloses “The driving assistance system includes an information collection unit, ...” and the invention of D1 communicates via a CAN bus.) and configured to 
detect and track a designated object (e.g., “designated parking position”) in the environment around the vehicle based on the captured data from the one or more sensors (D1 discloses at least “The front part of the bus is used to detect road guidance signs and obtain planned rout information, distance information and designated parking position information...The driving assistance system has enough time to control the heading and speed of the electric bus within this distance, so that the electric bus is parked at the designated parking position...;”), and 
output commands to a plurality of subsystems including the steering control system based on the detected and tracked designated object (see at least pages 1-3 of Description), 
[wherein] the steering control system (D1 discloses at least “The driving assistance system includes ...a control unit, an actuator, and a driving assistance switch device”)
receives commands (see at least pages 1-3 of Description) and 
outputs steering signals to subsystems of the vehicle to autonomously steer or maneuver the vehicle to the designated object in the environment (see at least pages 1-3 of Description) and 
enable coupling of the vehicle with the designated object (see at least Fig. 3-4 with associated text).
D1 does not directly disclose using a deep neural network (DNN).
However, D2 teaches using a deep neural network (e.g., “deep learning-based fusion algorithm”) (see at least page 9-10 of Description).  (See motivation and rationale to combine from Claim 1.) 

Claim 13 repeats the subject matter of Claim 2 and rejected in like manner.
Claim 14 repeats the subject matter of Claim 3 and rejected in like manner.
Claim 15 repeats the subject matter of Claim 4 and rejected in like manner.
Claim 16 repeats the subject matter of Claim 6 and rejected in like manner.
Claim 17 repeats the subject matter of Claim 7 and rejected in like manner.

Regarding Claim 18, D1 discloses wherein the steering control system (D1 discloses at least “The driving assistance system includes ...a control unit, an actuator, and a driving assistance switch device”)
outputs steering signals such as forward (e.g., “heading”), backward, stop (e.g., “stop at the designated parking position”), velocity (e.g., “velocity speed”), yaw direction, yaw velocity, or (Only one option is required to satisfy an “or” limitation.) other steering signals (e.g., “brake”) to respective subsystems of the vehicle to autonomously steer or (Only one option is required to satisfy an “or” limitation.) maneuver the vehicle to the designated object in the environment (see at least pages 1-3 of Description) and 
enable coupling of the vehicle with the designated object (see at least Fig. 3-4 with associated text).

Claim 19 repeats the subject matter of Claim 8 and rejected in like manner.
Claim 20 repeats the subject matter of Claim 9 and rejected in like manner.

D1 does not directly disclose a database.
However, D2 teaches a database (Fig. 7 with associated text; in particular, page 9 of Description. D2 teaches a plurality of databases such as “vehicle training database 802”, “pedestrian training database 804”, “unified database 808”, and “database 812”.).  (See motivation and rationale to combine from Claim 1.) 

Claim 22 repeats the subject matter of Claim 11 and rejected in like manner.

Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.


Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax